DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive. 
 	Regarding Hoffman the Applicant argues that a coated electrode portion and at least one uncoated electrode portion are configured to transmit a pacing pulse to the heart of the patient and sense electrical activity of the heart.  The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this instance Hoffman includes an electrode comprising at least one coated portion … and at least one uncoated portion.  An electrode is an electrically conductive material that is capable of receiving or emitting an electrical signal and therefore is configured to transmit a pacing pulse to the heart of the patient and sense electrical activity of the heart.  Applicant has not identified a structural difference between the claimed invention.  The examiner notes MPEP 2114(II) discloses a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
 	In further support the Applicant argues that the coated electrodes increase surface area 26’ and 26” are paired for sensing as noted in Column 9 lines 12-15.  The Applicant argues the coated areas are configured for sensing, whereas Hoffman does not disclose that uncoated portions can sense the electrical activity of the heart.    The examiner respectfully disagrees because the coated area increasing the surface area of the electrode, as stated by Applicant.   Hoffman teaches in Column 5 lines 35-40 this portion 26 of the electrode will have a much lower interfacial impedance than non-coated areas. As a result, although the entire electrode is in electrical contact with cardiac tissue, the signal passing the coated, distal end will have the greatest sensed amplitude.  This does not support the Applicant’s position and teaches that while the entire electrode is in electrical contact with tissue, both the coated and uncoated portions sense electrical activity of the heart.  While the coating has a benefit by increasing the surface area, it does not prevent the uncoated portion from being in electrical contact with cardiac tissue and sensing electrical activity of the heart.  Hoffman further teaches in Column 5 lines 46-49 that during defibrillation, the entire conductive portion of defibrillation electrode 20 will be operative in delivering current to the cardiac tissue.  Therefore the coated and uncoated portions both transmit a pacing pulse to the heart of the patient and sense electrical activity of the heart. 	Applicant argues that Hoffman does not suggest a defibrillation electrode having an uncoated portion configured to transmit a pacing pulse to the heart of the patient.  In support the Applicant highlights Hoffman having pacing electrode 44 which is separate and distinct from defibrillation electrode 20 and 20’.  The examiner respectfully disagrees as the claim as currently written does not disclose any parameters of the “pacing therapy”.  In addition Hoffman’s electrodes 20 and 20’ have the same structure as the claimed invention and therefore are capable of transmitting a “pacing pulse”.
 	Regarding claim 11 the Applicant argues that Hoffman does not disclose the coated portion of a defibrillation electrode is configured to attenuate transmission of one or more electrical signal which include a voltage magnitude of less than a first voltage magnitude value; and allow transmission of one or more electrical signals which include a voltage magnitude greater than a second voltage magnitude value.  In particular the Applicant appears to be arguing that the intended use recitation is not being explicitly disclosed and therefore the claim is not being addressed.  The examiner respectfully disagrees as Hoffman discloses the coated portion (26’ and 26”) and uncoated portion (20 and 20’) as disclosed above and mentioned by the Applicant in the remarks.  Applicant’s published disclosure (Paragraph [0039]) discloses a list of materials and includes the insulating material includes other material that has the property of being substantially preventing the transmission of delivery of low voltages while not substantially preventing the transmission or delivery of high voltages.  The Applicant does not provide any additional information on what constitutes a low voltage or a high voltage.  As noted in the previous office action a portion is coated with iridium oxide.  Hoffman in Column 3 lines 20-40 discloses that the coating increases the surface area and provide an example with another coating having a 10,000 fold increase.  Hoffman teaches this increase in surface area would separate the impedance of the treated (coated) and untreated areas.  This means that the substantial increase in surface area is enough to overcome the change in impedance of the treated as opposed to the untreated areas.  Hoffman further explains that during defibrillation, the entire electrode will be operative in delivering current to the tissue since the impedance at high current density is less dependent on interfacial polarization, defibrillation current distribution will not be significantly altered.  This means that the increased magnitude the electrical signal (greater than second magnitude value) transmission is allowed and because of the increased magnitude distribution is not significantly altered as compared to the low voltage signal where the increase surface area separates the impedance of the treated and untreated areas.  	Furthermore, applicant has not identified a structural difference between the claimed invention.  The examiner notes MPEP 2114(II) discloses a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Terminal Disclaimer
The terminal disclaimer filed on 7/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,765,858 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 8, 10, 11, 15, 18 and 19 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hoffman et al (US Patent 5,534,022).
Referring to Claims 1 and 11, Hoffman et al teaches an implantable medical electrical lead comprising: an elongate lead body having a proximal end and a distal portion (e.g. Figure 14 and illustrates lead with electrodes 20 and 38); a first electrode on the distal portion of the elongate lead body, wherein the first electrode comprises: a first segment comprising at least one coated portion which is coated with an electrically insulating material configured to: attenuate transmission of a pacing pulse to a heart of a patient; and allow transmission of a defibrillation shock to the heart of the patient (e.g. Figure 14 coated 26’ or 26’’ of defibrillation electrodes 20 and 20’’ and Column 7 lines 43-50 and Column 8 lines 61-65 and claims 5-6 disclose a porous coating of iridium oxide); a second segment which is separated from the first segment by a distance, wherein the second segment comprises: at least one coated portion which is coated with the electrically insulating material (e.g. Figure 14, the alternative to above element 26’ or 26’’; separated by distance between 26’ and 26’’); at least one uncoated portion configured to: transmit a pacing pulse to the heart of the patient; and sense electrical activity of the heart (e.g. Figure 14, elements 20 or 20’ and Column 8 lines 42-43 discloses defibrillation electrode 20 acts as a sensing electrode); a second electrode on the distal portion of the lead body, wherein the second electrode is configured to: deliver one or more pacing pulses the heart; and sense the electrical activity of the heart (e.g. Figure 14, Element 38 or 44 and Column 9 lines 10-11 discloses sensing electrode 38 and pacing electrode 44).
Referring to Claims 4 and 15, Hoffman et al teaches the claimed invention, further comprising an electrical conductor disposed within the elongate lead body, wherein the first segment of the first electrode is electrically connected to the electrical conductor, and wherein the second segment of the first electrode is electrically connected to the electrical conductor (e.g. Column 9 lines 14-19 disclose the distal electrode 20 is connected to the internal conductor at its proximal end and proximal electrode 20' is connected at its distal end).
Referring to Claims 7 and 18, Hoffman et al teaches the claimed invention, wherein the first segment of the first electrode further comprises at least one uncoated portion configured to perform any one or more of: transmit one or more pacing pulses to the heart of the patient; or sense electrical activity of the heart (e.g. Figure 14, elements 20 or 20’ and Column 8 lines 42-43 discloses defibrillation electrode 20 acts as a sensing electrode).
Referring to Claims 8 and 19, Hoffman et al teaches the claimed invention, wherein the at least one uncoated portion of the first segment comprises one uncoated portion located at a distal end of the first segment, and wherein the at least one coated portion of the first segment comprises one coated portion located proximal to the one uncoated portion of the first segment (e.g. Figure 14 uncoated 20 and coated 26’).
Referring to Claim 10, Hoffman et al teaches the lead of claim 1, wherein the lead further comprises a third electrode on the distal portion of the lead body, wherein the third electrode is configured to perform one or both of: deliver one or more pacing pulses the heart; or sense the electrical activity of the heart, and wherein the third electrode is disposed on the elongate lead body distal to the second segment of the first electrode (e.g. Figure 14, pacing electrode 44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al (US Patent 5,534,022) in view of Laske et al (US Publication 2010/0305675).
Referring to Claims 2 and 13, Hoffman et al teaches the claimed invention, wherein the electrically insulating material is iridium oxide (Column 8 lines 61-65 and claims 5-6 disclose a porous coating of iridium oxide), but does not disclose the insulating material is tantalum pentoxide. 	Laske et al teaches that it is known to use coating materials to include: iridium oxide and tantalum pentoxide as set forth in Paragraph [0027] to provide a simple substitution of one known component for another to provide selective sensing.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Hoffman et al, with coating materials to include: iridium oxide and tantalum pentoxide as taught by Laske et al, since such a modification would provide the predictable results of a simple substitution of one known component for another to provide selective sensing.
Referring to Claim 12, Hoffman et al teaches the lead of claim 11, except wherein the electrically insulating material is iridium oxide (Column 8 lines 61-65 and claims 5-6 disclose a porous coating of iridium oxide), but does not disclose the insulating material is tantalum pentoxide. 	Laske et al teaches that it is known to use coating materials to include: iridium oxide and tantalum pentoxide as set forth in Paragraph [0027] to provide a simple substitution of one known component for another to provide selective sensing.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Hoffman et al, with coating materials to include: iridium oxide and tantalum pentoxide as taught by Laske et al, since such a modification would provide the predictable results of a simple substitution of one known component for another to provide selective sensing. 	The examiner notes that the claim as currently written does not require a pulse generator.  Since the prior art has the same lead with electrode segments and coating material it is therefore capable of having the first voltage magnitude value is within a range from 1 Volt (V) to 15V, and wherein the second voltage magnitude value is within a range from 10 V to 150 V.  
Claims 3, 5, 6, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al (US Patent 5,534,022) in view of Helland et al (US Patent 6,760,619).  
Referring to Claims 3 and 14, Hoffman et al teaches the claimed invention, except wherein the second electrode is disposed on the elongate lead body proximal to the first electrode. 	Helland et al teaches that it is known to use a defibrillation lead with pacing and sensing electrodes 236, 238 and 240 (Figure 4) proximal to the first electrode as set forth in Figure 4 to provide electrodes adjacent the ostium of the coronary sinus within the coronary sinus to provide pacing for the prevention of atrial fibrillation recurrence.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Hoffman et al, with defibrillation lead with pacing and sensing electrodes proximal to the first electrode as taught by Helland et al, since such a modification would provide the predictable results of providing electrodes adjacent the ostium of the coronary sinus within the coronary sinus to provide pacing for the prevention of atrial fibrillation recurrence.
Referring to Claims 5, 6, 16 and 17, Hoffman et al teaches the claimed invention, except further comprising: a first electrical conductor disposed within the elongate lead body, wherein the first segment of the first electrode is electrically connected to the first electrical conductor; a second electrical conductor disposed within the elongate lead body, wherein the second segment of the first electrode is electrically connected to the second electrical conductor; comprising a third electrical conductor disposed within the elongate lead body, wherein the second electrode is electrically connected to the third electrical conductor. 	Helland et al teaches that it is known to an electrical conductor disposed within the lead to couple part of the defibrillation coil (first segment) (280) to LA coil terminal 50; a second electrical conductor disposed within the lead to couple the second segment of the defibrillation coil (278) to LV coil terminal (54) and a third electrical conductor disposed within the lead to couple the electrode 276 to LV ring terminal (56) as set forth in Column 12 lines 45-59 and Figures 2 and 5 to provide individualized control of the electrodes for sensing and delivering of therapy.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Hoffman et al, with a first electrical conductor disposed within the elongate lead body, wherein the first segment of the first electrode is electrically connected to the first electrical conductor; a second electrical conductor disposed within the elongate lead body, wherein the second segment of the first electrode is electrically connected to the second electrical conductor; comprising a third electrical conductor disposed within the elongate lead body, wherein the second electrode is electrically connected to the third electrical conductor as taught by Helland et al, since such a modification would provide the predictable results of individualized control of the electrodes for sensing and delivering of therapy.
Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al (US Patent 5,534,022).

Referring to Claims 9 and 20, Hoffman et al teaches the claimed invention wherein the first segment of the first electrode is disposed on the elongate lead body proximal to the second segment of the first electrode (e.g. Figure 14).  However this embodiment of Hoffman et al does not disclose wherein the second electrode is disposed on the elongate lead body between the first segment of the first electrode and the second segment of the second electrode. 	Hoffman et al teaches that it is known to use atrial sensing ring (36) which is disposed between the first and second of the electrode (20 and 20’) as set forth in Figures 9 and 13 to provide a dedicated ring for atrial sensing which would produce a sharper bipolar sensing signal than the integrated bipolar configuration (e.g. Column 2 lines 48-49).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Hoffman et al, with the second electrode is disposed on the elongate lead body between the first segment of the first electrode and the second segment of the second electrode as taught by Hoffman et al, since such a modification would provide the predictable results of a dedicated ring for atrial sensing which would produce a sharper bipolar sensing signal than the integrated bipolar configuration.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Levicky whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792